Citation Nr: 1108215	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1990 to August 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  

In his January 2007 substantive appeal, the Veteran requested a hearing before a Veteran's Law Judge at the Central Office in Washington, DC.  Accordingly, pursuant to this request, the Veteran was scheduled for a hearing at the Central Office on March 1, 2011.  However, in a January 2011 statement, the Veteran reported that, due to financial hardship, he would be unable to travel to Washington, DC, for his March 2011 hearing, and as such, requested that he instead be scheduled for a video-conference hearing at the RO in Montgomery, Alabama.  

In this regard, the Board notes that a request for a change in hearing date may be made at any time up to two weeks prior to the scheduled hearing if good cause is shown; such requests must be in writing and must explain why a new hearing date is necessary.  38 C.F.R. 20.704(c) (2010).   If good cause (i.e., illness, difficulty obtaining necessary records, unavailability of a witness) is shown, the hearing will be rescheduled for the next available hearing date.  Id.  In this case, the Board finds that the Veteran's request to reschedule his hearing was timely filed insofar as it was submitted to the Board in writing more than two weeks prior to the scheduled hearing.  Moreover, the Board finds that the Veteran's inability to attend his hearing at the Central Office due to financial hardship constitutes good cause for his request to reschedule the hearing.  As such, the Veteran should be rescheduled for a video-conference hearing before a Veterans Law Judge at his local RO.  Since the RO is responsible for scheduling hearings before the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing at the RO in Montgomery, Alabama, before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


